Citation Nr: 1717247	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-06 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Enitltment to accrued benefits due and payable to the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	Robert N. Nye III, Attorney


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from May 1941 to January 1945, including a period as a prisoner-of-war (POW).  The Veteran subsequently served on active duty in the United States Air Force from March 1948 to November 1963.  He died in March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative denial by the VA Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania (VAROIC).  Jurisdiction of this appeal subsequently was transferred to the RO in Roanoke, Virginia. 

In November 2009, the Veteran's surviving spouse submitted a claim for death pension benefits, to include aid and attendance.  In June 2010, the VAROIC granted service connection for the cause of the Veteran's death effective November 3, 2008 and aid and attendance benefits effective November 3, 2009.  The Veteran's surviving spouse then died in July 2010, resulting in due, but unpaid benefits.  The appellant is the adult son of the Veteran and the surviving spouse. 


FINDINGS OF FACT

1. The surviving spouse of the Veteran was granted aid and attendance benefits, effective November 3, 2009, and service connection for the cause of the Veteran's death, effective November 3, 2008, in June 2010, but the surviving spouse died in July 2010 before benefits were paid, resulting in due but unpaid benefits.

2. The surviving spouse's last illness was advanced dementia. 

3. The surviving spouse required aid and attendance beginning in August 2009 because of her advanced dementia. 

4. The appellant paid the costs for the surviving spouse's aid and attendance in nursing homes. 

5.The appellant was over the age of 23 at the time of the death of the surviving spouse and did not become incapable of self-support before the age of 18. 


CONCLUSION OF LAW

The appellant is entitled to reimbursement of expenses incurred in connection with the surviving spouse's last illness (up to but not to exceed the total amount of accrued benefit owed but unpaid to the surviving spouse ). 38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.1000 (2016). 


REASONS OR BASES FOR FINDINGS AND CONCLUSION

Periodic monetary benefits that were owed but unpaid at the time of the payee's death may be distributed in certain situations.  In this particular case, the appellant seeks reimbursement of accrued benefits to pay for the costs of the last illness of his mother (the Veteran's surviving spouse) under 38 C.F.R. § 3.1000(a)(5). 

While the term "last illness" is not defined under VA law or regulations, a similar term is defined in the VA Adjudication Procedures Manual, M21-1MR (Manual).  Under Part V, Subpart iii, Chapter 1(G)(6)(b) of the Manual, the term "last illness" is defined as the period from the onset of the acute attack causing death up to the date of death.  If death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person.  MR21-1MR V.iii.1.G.6.b.  Here, the appellant's mother was granted aid and attendance benefits as of November 2009, and it appears that she required the regular and daily attendance of another person for some time prior to that because of her advanced dementia.

In a March 2015 remand, the Board requested that the appellant submit "documentation of his mother's last sickness by way of death certificate and/or terminal medical records."  In January 2017, the death certificate was associated with the claims file.  On the death certificate under "Other Significant Conditions" advanced dementia was noted.  The Board finds this evidence that the surviving spouse's death resulted from a lingering or prolonged illness, specifically advanced dementia.  Accordingly, the expenses associated with the surviving spouse's advanced dementia shall be reimbursed from the accrued benefit of the surviving spouse.  

Here the appellant seeks compensation for the costs of the nursing homes  The Manual specifically lists physician expenses, medicinal expenses, and nursing expenses as items allowed for reimbursement.  M21-1MR, Part V, Subpart iii, Chapter 1(G)(3)(a)-(v); M21-1MR V.iii.1.G.3.  Compensation for the nursing home expenses are allowed.  Id. 

Documentation of attendant fees are required for reimbursement.  V.iii.1.G.3.q.  In this case, the appellant has submitted documentation of checks made out to the nursing homes where the Veteran's surviving spouse was receiving care for her last illness.  Addtionally, a basic fee structure and cost sheet were associated with the claims file that document the costs for these nursing homes.  Taken together, the appellant has submitted adequate documentation to calculate the expenses for the last illness.  

The Board notes that even while some of the checks are drawn from joint accounts, the expenses paid to the nursing homes from these checks should all be considered expenses paid by the appellant.  MR21-1MR V.iii.1.G.7.  The Manual notes that if evidence establishes that payment was made from the claimant's separate funds or from a joint account with the claimant and another person, VA will consider the expenses to have been paid by the claimant. MR21-1MR, Part V, Subpart iii, Chapter 1(G)(7)(a)-(i); MR21-1MR V.iii.1.G.7.

The total accrued benefit of the surviving spouse is calculated by the granted aid and attendance benefits, effective November 3, 2009, and granted service connection claim for the cause of the Veteran's death, effective November 3, 2008.  The total expenses paid by the appellant are calculated by the total expenses paid to nursing homes as evidenced by checks made out to them.  The appellant is entitlement to the amount of expenses paid to the nursing homes, not to exceed the total amount of accrued benefit owed to the surviving spouse. 

ORDER

Entitlement to accrued benefits is granted. 



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


